Exhibit 10.13
FIRST AMENDMENT
TO THE
ABERCROMBIE & FITCH CO. NONQUALIFIED
SAVINGS AND SUPPLEMENTAL RETIREMENT PLAN I (PLAN I)
(January 1, 2001 Restatement)
     WHEREAS, Abercrombie & Fitch Co. (the “Company”) adopted the Abercrombie &
Fitch Co. Supplemental Retirement Plan effective July 1, 1998;
     WHEREAS, effective January 1, 2001, the Company amended, restated, and
renamed the Abercrombie & Fitch Co. Supplemental Retirement Plan as the
Abercrombie & Fitch Nonqualified Savings and Supplemental Retirement Plan;
     WHEREAS, effective immediately before January 1, 2009, the Abercrombie &
Fitch Nonqualified Savings and Supplemental Retirement Plan was divided into two
sub-plans, one of which is named the Abercrombie & Fitch Co. Nonqualified
Savings and Supplemental Retirement Plan I (“Plan I”);
     WHEREAS, the terms of the Plan I govern amounts “deferred” (within the
meaning of Section 409A of the Code) before January 1, 2005 and the earnings
thereon, and it is intended that such amounts and the earnings thereon shall be
exempt from the application of Section 409A of the Code; and
     WHEREAS, the Company desires to amend the terms of Plan I regarding
cashouts and payments in connection with domestic relations orders in a manner
that does not cause the amounts deferred and earnings thereon to become subject
to the application of Section 409A of the Code;
     NOW, THEREFORE, Plan I is amended, effective as of January 1, 2009, in the
following respects:
     1. Section 11.4 of the Plan is amended to provide as follows:
     “11.4 Small Benefits. Notwithstanding the preceding Sections or
Section 12.3, the Committee may, in its sole discretion, require a mandatory
lump sum payment of amounts deferred under the Plan that do not exceed the
applicable dollar amount under Section 402(g)(1)(B) of the Code, provided that
the payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan.”
     2. Section 16.1 of the Plan is amended to provide as follows:
     “16.1 Committee Discretion. The Committee has the unilateral right, at any
time and under any circumstances, to change the time and form of distribution of
any benefit or payment under the Plan. The Committee may, in its sole
discretion, accelerate

1



--------------------------------------------------------------------------------



 



the time or schedule of a payment under the Plan to an individual other than the
Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code). Unless otherwise provided in the
domestic relations order, payment shall be made to such individual in a lump sum
payment within ninety (90) days of receipt of the final domestic relations order
approved by the Committee.”
     3. Section 16.7 of the Plan is amended to provide as follows:
     “16.7 Nonalienation of Benefits. Except as permitted by the Plan, none of
the payments, benefits or rights of any Participant or Beneficiary shall be
subject to any claim of any creditor of such Participant or Beneficiary and, to
the fullest extent permitted by law, all such payments, benefits and rights
shall be free from attachment, garnishment or any other legal or equitable
process available to any creditor of such Participant or Beneficiary. Except as
permitted by the Plan, no Participant or Beneficiary shall have the right to
alienate, commute, pledge, encumber or assign any of the benefits or payments
which the Participant or Beneficiary may expect to receive, contingent or
otherwise, under the Plan, except the right of a Participant to designate a
Beneficiary.”
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer as of the 3rd day of September, 2008.

            ABERCROMBIE & FITCH CO.
      By:   /s/ Kevin Flatley         Kevin Flatley,        Vice President of
Compensation & Benefits     

2